OPINION OF THE COURT
SCIRICA, Circuit Judge.
This is a sentencing appeal. Appellant Rindy Lee Martin, who pleaded guilty to armed bank robbery (in violation of 18 U.S.C. § 2113(d)) and brandishing a firearm during a crime of violence (in violation of 18 U.S.C. § 924(c)) contends the District Court erred in failing to apply a downward adjustment under U.S.S.G. § 3B1.2 because he was a minor participant. Our review is for clear error. United States v. Brown, 250 F.3d 811, 818 (3d Cir.2001). The evidence demonstrates that Martin provided his co-defendant Pizarro with the handgun used in the robbery and participated as the getaway driver. Under this set of facts, the trial judge did not clearly err in denying the adjustment.
For these reasons, the judgment of sentence will be affirmed.